Case 3:19-cv-01596-TAD-KLH Document 24 Filed 02/12/21 Page 1 of 1 PageID #: 134




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION

JACQUELINE DENISE KIDD                                       CASE NO. 3:19-CV-01596

VERSUS                                                       JUDGE TERRY A. DOUGHTY

MONROE TRANSIT SYSTEM, ET AL.                                MAG. JUDGE KAREN L. HAYES

                                        JUDGMENT

         The Report and Recommendation of the Magistrate Judge having been considered, no

 objections thereto having been filed, and finding that same is supported by the law and the record

 in this matter,

         IT IS ORDERED that defendants the City of Monroe (incorrectly named as “Monroe

 Transit System”) and First Transit, Inc.’s (incorrectly named as “1st Transit”) motion to dismiss

 [doc. # 15] is GRANTED-IN-PART and that plaintiff’s claims against all defendants are hereby

 DISMISSED, without prejudice, for lack of personal jurisdiction, insufficient process, and/or

 insufficient service of process pursuant to Rules 12(b)(2), (4), and/or (5).

         IT IS FURTHER ORDERED that defendants’ motion to dismiss for failure to state a

 claim upon which relief can be granted [doc. # 15] is DENIED, without prejudice.

         Monroe, Louisiana, this 12th day of February, 2021.



                                                       ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
